Citation Nr: 1705921	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to a compensable rating for migraine headaches.

3.  Entitlement to a compensable rating for hypertension.

4.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

5.  Entitlement to a compensable rating for nephrolithiasis.

6.  Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the lumbar spine.

7.  Entitlement to an increased rating greater than 10 percent for degenerative arthritis of the left knee.

8.  Entitlement to an increased rating for rotator cuff tendonitis of the left shoulder.

9.  Entitlement to a compensable rating for unspecified anxiety disorder.

10.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for exposure to RF radiation, atomic radiation, and smoke.

11.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for exposure to ionizing radiation.

12.  Entitlement to service connection for Osgood Schlatter disease of the left knee.

13.  Entitlement to service connection for multiple trigger fingers, to include arthritis.

14.  Entitlement to service connection for degenerative disc disease of the cervical spine.

15.  Entitlement to service connection for osteopenia.

16.  Entitlement to service connection for astigmatism.

17.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).  The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of that hearing is associated with the claims file.

Since the RO last considered the Veteran's claim in July 2016, the Veteran has submitted additional evidence which has been added to his claims file.  In January 2017, the Veteran submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2016).

The issues of entitlement to an increased rating for Morton's neuroma of the left foot; entitlement to an increased rating for right and pes planus; whether new and material evidence has been received to reopen the claim for entitlement to service connection for an ingrown toenail on the right great toe; whether new and material evidence has been received to reopen the claim for entitlement to service connection for rash and hives; whether new and material evidence has been received to reopen the claim for entitlement to service connection for allergies and hay fever; whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left finger injury; entitlement to service connection for a left hip contusion; whether new and material evidence has been received to reopen the claim for entitlement to service connection for left ear pain; whether new and material evidence has been received to reopen the claim for entitlement to service connection for a dental condition; whether new and material evidence has been received to reopen the claim for entitlement to service connection for heart arrhythmia; whether new and material evidence has been received to reopen the claim for entitlement to service connection for temporomandibular joint disease; entitlement to an increased rating for granulomatous lung disease; entitlement to service connection for bronchiectasis of the left lung; entitlement to an effective date prior to May 12, 2014 for the grant of service connection for a psychiatric disorder with insomnia; whether new and material evidence has been received to reopen the claim for entitlement to service connection for sinus bradycardia; entitlement to an increased rating for a right shoulder disability; entitlement to service connection for right finger pain; entitlement to an increased rating for a right ankle disorder; entitlement to service connection for right and left great toe pain; entitlement to service connection for hyperuricemia; entitlement to an increased rating for left fibrosing mediastinitis with pulmonary hemorrhage; entitlement to service connection for pulmonary nodules; entitlement to service connection for left sclerosing mesenteritis with pressured infraction; entitlement to service connection for residuals of pneumonia; entitlement to service connection for metatarsalgia; entitlement to service connection for hallux valgus; entitlement to service connection for hallux rigidis; entitlement to service connection for hammer toes; entitlement to service connection for bilateral weak feet; and entitlement to service connection for a left foot disorder have been raised by the record in February 2016, September 2016, and October 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a compensable rating for migraine headaches; entitlement to a compensable rating for hypertension; entitlement to a compensable rating for GERD; entitlement to a compensable rating for nephrolithiasis; entitlement to an increased rating greater than 10 percent for degenerative joint disease of the lumbar spine; entitlement to an increased rating greater than 10 percent for degenerative arthritis of the left knee; entitlement to an increased rating for rotator cuff tendonitis of the left shoulder; entitlement to a compensable rating for unspecified anxiety disorder; whether new and material evidence has been received to reopen the claim for entitlement to service connection for exposure to RF radiation, atomic radiation, and smoke; whether new and material evidence has been received to reopen the claim for entitlement to service connection for exposure to ionizing radiation; entitlement to service connection for Osgood Schlatter disease of the left knee; entitlement to service connection for multiple trigger finger, to include arthritis; entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to service connection for osteopenia; entitlement to service connection for astigmatism; and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent and probative evidence of record does not show that a right knee disability is related to active duty service or to a service-connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in September 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in May 2016.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinion provided is based upon an accurate review of the facts in this case and provides sufficient explanation and rationale to support the opinion.  The Board acknowledges the December 2016 argument made by the Veteran's representative that the May 2016 VA examination and opinion were not sufficiently thorough.  However, the representative did not identify any specific deficiency in the examination or opinion to support the argument.  Additionally, the Board finds the May 2016 VA opinion to be adequate in this case, as they opinion is based on a complete review of the evidence in the claims file, addresses the Veteran's lay statements, and provides sufficient supporting rationale for the conclusions reached.  Accordingly, the Board finds the May 2016 VA opinion as to the etiology of the Veteran's right knee disability to be adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the October 2010 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection for a right knee disability is warranted.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may also be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a right knee disability.  The first medical evidence documenting a right knee disability is shown in 2011, and the first evidence of complaints of right knee pain are shown in 2009. 

An August 2009 VA treatment record reflects the Veteran's reports of right knee pain that "comes and goes."

During an October 2010 hearing before the Board, the Veteran testified that he was experiencing the same process in his right knee that he had experienced in his service-connected left knee.  He acknowledged that he did not have right knee problems during service, but noted that he did have right knee pain.

In February 2011, the Veteran underwent a VA examination.  He stated that he began experiencing right knee buckling and pain approximately one year before.  X-rays of the right knee showed a 5 millimeter infrapatellar calcification of unclear relation to the joint space overlying the central medial femoral condyle and a caudal nonarticular patellar articular spur.  The impression was arthritic change in the infrapatellar region.  Physical examination was conducted, and the examiner diagnosed right knee degenerative joint disease.  The examiner noted that the Veteran's right knee disorder started one year before, and was not related to service based on timing of the symptoms.

In June 2014, the Veteran underwent another VA knee examination.  The Veteran reported that his right knee began to bother him a few years ago, several years following discharge.  He did not recall having any right knee symptoms during service.  X-rays of the knees were conducted, which revealed a tiny enthesophyte at the origin of the right patellar tendon.  Physical examination was conducted, and the examiner diagnosed "[r]ight knee arthritis (per Veteran)."  After reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's right knee disability was causally related to his active duty service.  The examiner explained that, per the Veteran's statement, he did not experience right knee pain until several years after service discharge.  The examiner also noted that the Veteran's right knee radiographs did not disclose an arthritic condition.

A June 2014 VA treatment record notes the Veteran's complaints of right knee pain.  A May 2015 VA treatment record notes the Veteran's reports that his right knee was starting to give out periodically.  May 2015 X-rays of the right knee showed a tiny enthesophyte at the right patellar tendon origin as before with preserved knee joint spaces, and no change compared to the June 2014 X-rays.  

In May 2016, the Veteran underwent another VA examination.  The Veteran reported that he first noticed right knee problems in 2004 or 2005, during service.  He also stated that he may have injured his right knee.  The examiner conducted a physical examination and reported that he reviewed the February 2011 and July 2011 X-rays with a radiologist, and that they agreed that the February 2011 finding in the infrapatellar region in the right knee was an enthesophyte at the origin of the right patellar tendon.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's right knee disability was not caused or aggravated by his service-connected left knee disability.  He explained that the diagnosis of arthritis in the left knee was questionable, and if it did exist, it was mild; that there was no evidence that contralateral knee pathology caused enthesophyte formation based upon the existing medical literature; and that the enthesophyte was stable since first diagnosed in 2011, and had not worsened since that time.  The examiner also opined that the Veteran's right knee disability was not caused by or incurred during his active duty service, because there was no evidence of right knee complaints in the service treatment records and the Veteran's statements during the previous VA examinations reflected that he reported right knee symptoms beginning years after service discharge.

After thorough consideration, the Board finds that the evidence of record does not support service connection for a right knee disorder.  The evidence demonstrates diagnoses of right knee degenerative joint disease and a right knee enthesophyte.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Arthritis of the right knee was not diagnosed within one year of service discharge; thus, service connection is not warranted on a presumptive basis.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records do not reflect complaints of or treatment for a right knee disorder during service.  Additionally, during a February 2011 VA examination, the Veteran stated that he first began experiencing right knee pain approximately one year before, in 2010.  In a June 2014 VA examination, he stated that his right knee began to bother him a few years before, several years after service discharge.  The Board acknowledges the Veteran's statement during the October 2010 Board hearing that he experienced right knee pain during service and his statement during a May 2016 VA examination that he first noticed right knee problems in 2004 or 2005, during service.  The Veteran's statements are competent evidence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report that he had right knee pain during service, the Board does not find the Veteran's statements to be credible in this instance, as the Veteran has made inconsistent statements regarding the onset of his right knee pain.  See Buchanan v. Nicholson, 451 F.3d 1331,1336-37 (Fed. Cir. 2007) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As there is no other evidence in the claims file suggesting an onset of right knee pain during service, the competent evidence of record does not show in-service incurrence of right knee pain or a right knee disability.

Additionally, the probative evidence of record does not relate the Veteran's right knee disability to his active duty service.  The only medical opinions of record which address the etiology of the Veteran's right knee disability concluded that the right knee disorder was not related to active duty service and was not caused or aggravated by a service-connected left knee disability.  In that regard, the February 2011 and June 2014 VA examiners concluded that the right knee disorder was not related to service because the Veteran denied symptoms of a right knee disorder during service or soon after discharge.  The May 2016 VA examiner also found that the right knee disorder was not directly related to service.  The opinion was based upon the lack of evidence of right knee symptoms during service and the Veteran's prior statements that his symptoms started after service discharge.  The May 2016 VA examiner also concluded that the Veteran's right knee disability was not caused or aggravated by his service-connected left knee disorder.  The examiner explained that the diagnosis of arthritis in the left knee was questionable, and if it did exist, it was mild; that there was no evidence that contralateral knee pathology caused enthesophyte formation based upon the existing medical literature; and that the enthesophyte was stable since first diagnosed in 2011, and had not worsened since that time.  Accordingly, the evidence does not show that the Veteran's right knee disability is related to service or a service-connected disability.

Although arthritis is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology when the condition was noted during service, as discussed above, the evidence does not show that the Veteran experienced a right knee disability or symptoms thereof during military service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  Therefore, chronicity is not established in service, and service connection based on continuity of symptomatology is not warranted. 

Although the Veteran contends that his right knee disability is related to service or caused or aggravated by his service-connected left knee disability, the Veteran, as a layperson, is not competent to render such an opinion.  While the Veteran is competent to report observable symptomatology, such as experiencing knee pain, he lacks the medical training and expertise necessary to provide a probative opinion as to whether his knee pain is related to service or whether it was caused or aggravated by his service-connected left knee disability.  Such an opinion is a medically complex issue requiring the appropriate training and expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his right knee disability with service or his service-connected left knee disability, he is not considered competent to address such a complex medical question. 

Because there is no competent and probative evidence of record relating the Veteran's right knee disability to his military service or to a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.



REMAND

The claims for entitlement to a compensable rating for migraine headaches; entitlement to a compensable rating for hypertension; entitlement to a compensable rating for GERD; entitlement to a compensable rating for nephrolithiasis; entitlement to an increased rating greater than 10 percent for degenerative joint disease of the lumbar spine; entitlement to an increased rating greater than 10 percent for degenerative arthritis of the left knee; entitlement to an increased rating for rotator cuff tendonitis of the left shoulder; entitlement to a compensable rating for unspecified anxiety disorder; whether new and material evidence has been received to reopen the claim for entitlement to service connection for exposure to RF radiation, atomic radiation, and smoke; whether new and material evidence has been received to reopen the claim for entitlement to service connection for exposure to ionizing radiation; entitlement to service connection for Osgood Schlatter disease of the left knee; entitlement to service connection for multiple trigger finger, to include arthritis; entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to service connection for osteopenia; entitlement to service connection for astigmatism; and entitlement to service connection for erectile dysfunction are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  The Veteran's claims were denied by the RO in a June 2015 rating decision.  In August 2015, the Veteran filed a notice of disagreement as to these denied claims.  As the RO has not yet issued a statement of the case with regard to the Veteran's August 2015 notice of disagreement, the RO must provide a statement of the case on those issues.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to a compensable rating for migraine headaches; entitlement to a compensable rating for hypertension; entitlement to a compensable rating for GERD; entitlement to a compensable rating for nephrolithiasis; entitlement to an increased rating greater than 10 percent for degenerative joint disease of the lumbar spine; entitlement to an increased rating greater than 10 percent for degenerative arthritis of the left knee; entitlement to an increased rating for rotator cuff tendonitis of the left shoulder; entitlement to a compensable rating for unspecified anxiety disorder; whether new and material evidence has been received to reopen the claim for entitlement to service connection for exposure to RF radiation, atomic radiation, and smoke; whether new and material evidence has been received to reopen the claim for entitlement to service connection for exposure to ionizing radiation; entitlement to service connection for Osgood Schlatter disease of the left knee; entitlement to service connection for multiple trigger finger, to include arthritis; entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to service connection for osteopenia; entitlement to service connection for astigmatism; and entitlement to service connection for erectile dysfunction denied in a June 2015 rating decision to which a notice of disagreement was received in August 2015.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


